El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
El Banco Comercial de Puerto Eico demandó a los ape-lantes Carlos Rodríguez Altiery y su esposa María Ribas Calderón, ante el Tribunal de Distrito de San Juan, Sección Ia., reclamándoles el pago dé $3,700, que según un documento inserto en la demanda babía recibido el esposo, constante su matrimonio, de diebo Banco Comercial y que se comprometió a pagar el día 30 de julio de 1913, garantizando el pago con prenda de algunos títulos comprensivos de acciones y con una segunda hipoteca sobre cierta finca de los demandados.
Los demandados contestaron esa demanda reconociendo la certeza de sus .alegaciones, y entre ellas la que inserta el pagaré, pero agregando que si bien éste vencía en 30 de julio de 1913, entendían ellos que se babía prorrogado por otros cuatro meses más, según dedujo el demandado Rodríguez de una conversación que tuvo con el director de diclio banco. Los demandados no comparecieron al acto del juicio y habiendo pedido el banco demandante que se dictara sentencia sin nece-sidad de prueba, toda vez que los demandados habían acep-tado en su contestación los hechos de la demanda, dicho tribunal dictó sentencia en 22 de diciembre de 1913, por la cual condenó a los demandados a pagar a la parte demandante los $3,700 reclamados, sus intereses a razón del 12 por ciento *283anual desde el 31 de julio de 1913 hasta la fecha del pago, costas y honorarios de abogado, contra cuyo fallo interpu-sieron los demandados el presente recurso de apelación.
Los motivos en que los apelantes se apoyan para solici-tar la revocación de la sentencia son que el demandante no presentó prueba de su acción ni tampoco el documento original de la obligación reclamada.
Es cierto que al actor incumbe la prueba de su acción, pero tal prueba no es necesaria cuando el demandado acepta los hechos esenciales de la demanda suficientes para dictar una sentencia condenatoria. Los demandados aceptaron en este caso la existencia de la obligación consignada en el pagaré que reconocieron como cierta, y también que si bien vencía en julio 30, 1913, entendieron que se prorrogú a otros cuatro meses más por lo que negaron el vencimiento aducido por el demandante por causa de esta prórroga. Esta alegación de los demandados constituía una defensa cuya prueba les incum-bía y que no presentaron en el juicio. El pagaré reconocido y aceptado por los demandados demuestra por sí mismo que la deuda estaba vencida, y si era cierto que fué prorrogada debieron los demandados probar este extremo, ya que según el artículo 132 del Código de Enjuiciamiento Civil la expo-sición de cualquier materia nueva en la contestación en apoyo de una oposición o reconvención deberá en el juicio conside-rarse como impugnada por la parte contraria. Por tanto, la prueba de este particular correspondía a los demandados.
En e'1 presente caso no se infringió tampoco el artículo 24 de la Ley de Evidencia por no haber presentado el banco de-mandante el escrito original que contiene la obligación de pago reclamada, porque habiendo sido reconocida su existen-cia por los demandados y no habiendo negado su autenticidad bajo juramento al contestar la demanda, según exige el artí-culo 119 del Código de Enjuiciamiento Civil, el tribunal estaba justificado al considerar probada su autenticidad, y por con-siguiente no era necesario presentar tal documento.
*284No vemos motivo para revocar la sentencia apelada, y debe por tanto, ser confirmada.

Confirmada la sentencia apelada.

Jneces concnrrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.